19 N.Y.3d 849 (2012)
969 N.E.2d 779
946 N.Y.S.2d 561
2012 NY Slip Op 4202
In the Matter of DIANE L. SCHILLING.
No. 148.
Court of Appeals of New York.
Decided May 31, 2012.
*850 E. Stewart Jones, Jr., Troy, for petitioner.
Robert H. Tembeckjian, New York City, for New York State Commission on Judicial Conduct.
Concur: Judges CIPARICK, GRAFFEO, SMITH, PIGOTT and JONES. Taking no part: Chief Judge LIPPMAN and Judge READ.

OPINION OF THE COURT
On the Court's own motion, it is determined that Honorable Diane L. Schilling is suspended, with pay, effective immediately, from the office of Justice of the East Greenbush Town Court, Rensselaer County, pending disposition of her request for review of a determination by the State Commission on Judicial Conduct.